DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lythgoe (4,764,198) in view of Zortea et al. (4,900,337) and Sorg et al. (6,154,481). Lythgoe teaches a device for melting a mass of vitrifiable materials into molten glass, the device comprising a furnace (12) equipped with electrodes (21) in contact with said mass of materials (col. 6 lines 17-23), the furnace comprising side walls forming a rectangle in a top view (i.e. 27), a side opening connected to a feeder channel for the molten glass (between side walls 27), and a barrier (figures 1-3, col. 6 lines 38-46, col. 7 lines 35-42).  As can be seen in figure 2, a vertical plane (i.e. dotted line 26) passing through an upstream face of the barrier touches a biggest horizontal virtual circle in the top view which can be inscribed further downstream in the furnace, barrier excluded, so as to cut the biggest horizontal virtual circle at two places, the biggest horizontal virtual circle being at a height of a highest side of a bottom of the feeder channel and touching two of the side walls and the jambs.  Lythgoe further .  
Lythgoe also suggests a barrier that dips into the molten glass and prevents surface scum or batch material from entering the refiner (col. 8 lines 8-14, 19-26). Lythgoe teaches one of the objective is to ensure no return flow of the glass melt back into the melting zone (col. 3 lines 35-40). However, Lythgoe does not specify dipping the barrier a depth far enough to prevent return current of the molten glass. Sorg teaches a melting furnace comprising a barrier that dips into a molten glass bath and located immediately upstream of a refining channel (19), which is a shallow feeder channel.  Sorg is also concern with limiting the exchange of molten glass from the refining channel and the melting furnace and teaches preventing any return flow from the refining area to the melting area (col. 2 lines 18-27).  Sorg suggests using a barrier, a step and selective placement of bubblers and electrodes (col. 3 lines 18-45) for achieving this goal. In one embodiment, the barrier is place just above the glass melt (see figure 1, col. 5 lines 28-33), in a similar arrangement as disclosed by Lythgoe. Sorg further teaches an alternative embodiment wherein the barrier is immersed in the glass bath and comprises a cooling duct for cooling the barrier with a cooling fluid.  Sorg teaches the barrier is configured to dip sufficiently deeply into the molten glass such that the molten glass that passed under the barrier into the feeder channel cannot participate in any return current back into the furnace, as shown by arrows under barrier 8 in figure 6 (col. 6 lines 49-59, col. 7 lines 8-19).  Also seen in figure 6, Sorg teaches a channel sufficiently shallow to prevent return currents back to the furnace. Sorg teaches quicker melting of the charging material and prevention of charging materials moving too far forward is augmented by lowering the barrier to be submerged into the glass melt (col. 3 lines 11-20, 45-50).  Accordingly, it would have been obvious to one of 
Regarding claim 6, Zortea teaches the barrier is in contact with the side walls of the furnace and is wider than the opening (i.e. 44 figure 6) and Lythgoe teaches the barrier is in contact with the side walls of the channel and furnace, spanning the width of the opening (i.e. 26 in figure 2). Thus, the barrier of Lythgoe and Zortea forces the molten glass to pass under the barrier without being able to pass through side of the barrier. Lythgoe further teaches the molten glass must pass below the barrier in order to enter the refining zone (col. 8 lines 19-26).
Regarding claim 7, Lythgoe teaches the glass flows from in the same direction from the melting zone toward the outlet and there is no return flow (col. 6 lines 27-30), which suggests plug flow.
Regarding claim 8, Lythgoe teaches immersing electrodes in the molten glass, but doesn’t suggest immersing via a top.  Zortea teaches electrodes can be immersed in the molten glass via a top, sides or bottom (col. 8 lines 54-59). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Regarding claim 21, Lythgoe teaches the feeder channel is free of electrodes (for example, section 11 in figures 1-2).
Regarding claim 22, Lythgoe teaches the molten glass is hottest at the end of the melting area, so as to provide glass at a sufficiently high temperature for refining, such as 1450°C.  Lythgoe also teaches the molten glass is gradually cooled in the refining area to an exit temperature of 1400°C (col. 6 lines 61-64, col. 5 lines 54-58). Lythgoe teaches a portion of the refining zone has a refining temperature of 1450°C (col. 7 lines 15-21), but also suggests inserting a water pipe at the entrance of the refining zone (col. 7 lines 35-42), which may provide cooling to the glass as it passes into the feeder channel. Thus, the furnace, barrier, and feeder channel are configured such that said molten glass is hotter in the furnace (i.e. 1450°C at the end of the melting zone) than in the feeder channel (further down refiner, i.e. exit temperature of 1400°C). 
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lythgoe (4,764,198) in view of Zortea et al. (4,900,337) and Sorg et al. (6,154,481) as applied to claim 1 above, further in view of Hynd (4,046,546).  Lythgoe suggests the molten glass is hottest in the melting furnace (col. 6 lines 61-64).  Hynd discloses a device for melting a mass of vitrifiable materials into molten glass (col. 8 lines 39-40), the device comprising a furnace (which is interpreted to include melting section 15, refining region 16, and narrow portion 18) having a side opening connected to a feeder channel (19) for the molten glass, a fluid cooled barrier (38) dipping into the molten glass before the opening (figures 1 & 2, col. 2 lines 42-58). Hynd further teaches the .
Hynd teaches the fluid cooled barrier cools the glass entering the feeder channel (col. 6 lines 16-17, 23-26), as the feeder channel feeds into a conditioning zone, which requires cooling of the molten glass (col. 6 lines 44-51).  Hynd also teaches heat is prevented from entering the feeder channel (col. 6 lines 43-47).  Thus, the furnace, barrier, and feeder channel are configured such that said molten glass is hotter in said furnace than in said feeder channel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an arrangement similar to Hynd, wherein the furnace, barrier and feeder channel are configured so that the molten glass is hotter in the furnace, where melting and refining (steps requiring the highest temperatures) are performed, than in the feeder channel for the conditioning area, where cooling is required. 
Response to Arguments
Applicant’s arguments, filed July 28, 2021, with respect to the rejection(s) of claim 1 under Hynd and Zortea have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lythgoe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741